DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	This action is in response to the papers filed August 18, 2022.  Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any new grounds of rejection presented in this Office Action are necessitated by Applicant's amendments. Any rejections or objections not reiterated herein have been withdrawn. This action is made FINAL.
	Applicant’s election of a change of a C to a T at nucleotide position 4517 of SEQ ID NO: 1 in the reply filed on May 9, 2022 is reiterated for the record.
	Claims 1-11 are currently pending. 
Claims 5-8 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 9, 2022.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 10-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims recite a law of nature. The claims recite a correlation between the elected mutation (a C to a T at nucleotide position 4517 of SEQ ID NO: 1) and ADPKD (see clms 1, 10). Additionally the claims recite a correlation between an additional mutation in SEQ ID NO: 1 or 4 and ADPKD (see clm 2).  These types of correlations are a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.  
The instant claims recite abstract ideas.  The claims recite a step of “determining” that said individual has ADPKD or will develop ADPKD when the nucleotide sequence alteration is detected (see clm 1 and 10). The broadest reasonable interpretation of this step is that it may be accomplished by a mental process.  For example, one may determine the individual has ADPKD or will develop ADPKD by thinking about the presence of the nucleotide sequence alteration. 
   Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition to the judicial exceptions, the claims require detecting in a nucleic acid sample obtained from an individual the presence of a nucleotide sequence alteration in a PJD1 gene, wherein the alteration is a change of a C to a T at nucleotide position 4517 of SEQ ID NO: 1.  Claims 3 and 11 further recite that detection is performed by a method selected from the group consisting of sequencing, polymerase chain reaction (PCR), denaturing high performance liquid chromatography and combinations thereof.  Claim 4 recites assessing the effect of said one or more nucleotide sequence alterations on a PKD1 gene product by assaying for at least one activity selected from the group consisting of expression of said PKD1 gene product and cleavage of said PKD1 gene product.  These steps are not considered to integrate the judicial exception into a practical application because they merely add insignificant extra-solution activity (data gathering) to the judicial exception. 
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
In addition to the judicial exceptions, the claims require detecting in a nucleic acid sample obtained from an individual the presence of a nucleotide sequence alteration in a PJD1 gene, wherein the alteration is a change of a C to a T at nucleotide position 4517 of SEQ ID NO: 1.  Claims 3 and 11 further recite that detection is performed by a method selected from the group consisting of sequencing, polymerase chain reaction (PCR), denaturing high performance liquid chromatography and combinations thereof.  Claim 4 recites assessing the effect of said one or more nucleotide sequence alterations on a PKD1 gene product by assaying for at least one activity selected from the group consisting of expression of said PKD1 gene product and cleavage of said PKD1 gene product. These steps do NOT amount to significantly more because they simply append well understood, routine, and conventional activities previously known in the art to the judicial exceptions.  
The steps are recited at a high level of generality. Claims recite a method selected from sequencing, PCR, and DHPLC, however these recitations are still very broad and encompass numerous methods known in the art. When recited at this high level of generality, there is no meaningful limitation that distinguishes this step from well understood, routine, and conventional activities engaged in by scientists prior to applicants invention and at the time the application was filed. The claims do nothing more than spell out what practioners already knew-how to detect a mutation using ordinary techniques.
The prior art also demonstrates the well understood, routine, conventional nature of additional elements because it teaches that the additional elements are well known or commercially available.  
For example Germino (US 2003/0008288 Pub 1/9/2003) teaches performing long range PCR to amplify the PKD1 gene.  Germino teaches that the long-range templates were serially diluted (1:104 or 1:105) to remove genomic contamination, then used as templates for nested PCR of 200-400 bp exonic fragments. The primer pairs for the nested PCR are set forth in Table 2. SSCA analysis was performed by use of 8% polyacrylamide gels with 5% glycerol added. Aberrantly migrating bands detected by SSCA were cut from the gel and eluted.  The eluted products were re-amplified using the same set of primers, purified and then sequenced (para 0231).  
Further Aguiari (Human Mutation Mutation in Brief #372 2000) teaches assessing the effect of a PKD1 mutation by assaying for the expression of the PKD1 gene product.  Aguiari teaches that by heteroduplex analysis of the 3’ single-copy region of the gene, we have searched for mutations in subjects from 40 ADPKD families of Northern Italy. Seven novel polymorphisms and three novel disease-associated mutations (R3718Q, L3851P and IVS45+56del25) were identified. Both missense mutations are located in the major extracellular loop of polycystin-1. The 25 bp deletion inside intron 45 did not affect 5’ and 3’ consensus splicing sites, but caused a 56 nucleotide out of frame-deletion due to activation of a cryptic 3’ splice site in exon 46. The mutated RNA should produce a truncated polycystin 1 at the G binding peptide in the intracellular C-terminal end of the protein. RT-PCR analysis showed that the disease-associated mutations were present in transcribed sequences. In particular, RNA analysis of BHK cells transfected with PKD1 genomic DNA, including the deleted intron, showed that no normal transcript is produced by the deleted gene (abstract). 
Further it is noted that the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014)
For the reasons set forth above the claims are not directed to patent eligible subject matter.

Response To Arguments
4.	In the response the Applicants traversed the rejection under 35 USC 101. Applicants argue that the claims are directed to a practical application.  They argue that they have 
“a new and improved way” of assessing autosomal dominant polycystic kidney disease (ADPKD) risk. 
This argument has been reviewed but is not persuasive. Applicants are essentially arguing that detecting a nucleotide alteration in a sample was an improvement to the field of diagnosing ADPKD. Herein the “technology” used by the claim is detecting a nucleotide alteration in a sample by any means.  The additional elements cited by the Applicants, do not improve the technology of detecting a nucleotide alteration in a sample and do not improve any other technology.  The additional elements cited by the Applicants, do not make the technology of detecting a nucleotide alteration in a sample work better and do not make any other technology work better. Instead, the improvement is an improvement on the judicial exception. Here, the judicial exception is the relationship between the nucleotide alteration and ADPKD. This exception does not improve the technology of detecting a nucleotide alteration in a sample. Therefore, there is no improvement nor is the exception integrated into a practical application. 
Additionally the Applicants argue that the claims recite features that were not well known, routine, or conventional. They argue that because the mutation itself was novel, a method of detecting the mutation was not routine or conventional.  
This argument has been fully considered but is not persuasive.  Here the correlation of the mutation and ADPKD is a natural law (a judicial exception). The MPEP is clear that an inventive concept cannot be furnished by the unpatentable law of nature.  Thus the finding that the law of nature was not disclosed in the prior art does not result in a determination that claims are patent eligible.  It is maintained that at the time the invention was made, it was well-known, routine and conventional to detect the presence of a mutation in a nucleic acid sample using sequencing, PCR, DHPLC.  The rejection is maintained. 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-4 are rejected over the recitation of the phrase “detecting in a nucleic acid sample obtained from an individual the presence of a nucleotide sequence alteration in a PKD1 gene having the nucleotide sequence of SEQ ID NO: 1 or SEQ ID NO: 7, wherein the alteration is a change of a C to a T at nucleotide position 4517 of SEQ ID NO: 1.  The recitation of SEQ ID NO: 7 in the claim is confusing, now that the alterations in SEQ ID NO: 7 have been deleted from the claims and the claims are now limited to detecting an alteration in SEQ ID NO: 1. This rejection could be overcome by deleting reference to “SEQ ID NO: 7”. 
Claims 9-11 are rejected over the recitation of the phrase “detecting in the nucleic acid sample the presence of a nucleotide sequence alteration in a PKD1 or PKD2 gene, wherein the alteration is a change of a C to a T at nucleotide position 4517 of SEQ ID NO: 1.  The recitation of PKD2 in the claim is confusing, now that the alterations in SEQ ID NO: 4 have been deleted from the claims and the claims are now limited to detecting an alteration in SEQ ID NO: 1 which is the PKD1 gene. Further detection of the nucleotide sequence alteration would be indicative of a mutant PKD1 gene (a specific gene) and not indicative of a mutant PKD gene (a genus of more than one gene). This rejection could be overcome by deleting reference to “PKD2” and by amending “PKD” to “PKD1” in the final wherein clause. 


6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668. The examiner can normally be reached Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA HANEY/Primary Examiner, Art Unit 1634